                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

                      CASE NO. 5:20-CV-00143-TKW-MJF

J.W. MARINER CORPORATION,

       Plaintiff,

v.

ZURICH AMERICAN
INSURANCE COMPANY,

     Defendant.
_________________________________/

                          AMENDED COMPLAINT

       Plaintiff, J.W. Mariner Corporation, through undersigned counsel, files

this amended complaint. Plaintiff sues Defendant, Zurich American

Insurance Company, and alleges:

                       Jurisdictional Basis and Venue

     1. Through this action, Plaintiff seeks declaratory relief requiring the

       Defendant to participate in the contractual appraisal process and for a

       court determination of the rights and duties of the parties regarding an

       examination under oath provision in an insurance contract between the

       parties.



T2544858.DOCX;1                        1
   2. The Court has diversity jurisdiction over this case and controversy

      pursuant to 28 U.S.C. § 1332.

   3. Plaintiff is a Florida corporation with a principal address in Florida.

   4. Defendant at all material times is and was a New York Corporation

      engaged in the insurance business with a statutory home office located

      in New York, New York and a principal place of business in

      Shaumburg, Illinois.

   5. Venue is proper with this Court because (1) a substantial part of the

      events giving rise to the action occurred in Bay County, Florida and (2)

      the damaged property at issue is located in Bay County, Florida.

   6. This is an action in which the amount in controversy exceeds seventy-

      five thousand dollars ($75,000.00), exclusive of pre-judgment interest,

      court costs and attorneys’ fees.

    COUNT 1—CLAIM FOR DECLARATORY JUDGMENT (DEFENDANT
       SHOULD BE REQUIRED TO RESOLVE THE AMOUNT IN
       DIFFERENCE BETWEEN THE PARTIES FOR THE LOSS)

   7. Plaintiff re-incorporates the allegations contained in paragraphs 1-6 as

      if fully set forth herein.

   8. In exchange for premium dollars, Defendant issued Plaintiff a policy of

      insurance for Plaintiff’s property located at 615-637 N HWY 231

      Panama City, Florida 32405. Policy, Exhibit A. The coverage period


T2544858.DOCX;1                          2
      for the policy commenced on September 19, 2018 and ended on

      September 19, 2019. Plaintiff paid all premiums on the insurance

      policy.

   9. During the policy period, on or about October 10, 2018, Hurricane

      Michael damaged the Plaintiff’s insured property.                              The loss was

      covered under the policy. Plaintiff timely reported the loss.

   10.        Defendant retained an adjusting firm, JS Held, to inspect the

      loss. Based on the JS Held estimates, Defendant issued payments to

      the Plaintiff in the total amount of $1,903,144.07.                                Accordingly,

      Defendant provided coverage for the loss.

   11.        Defendant’s payment to Plaintiff, however, was far less than the

      total amount of covered damages sustained by the Plaintiff.                                     For

      instance, the public adjuster retained by Plaintiff estimated that the

      total replacement cost value amount to the Plaintiff’s property was

      $5,452,822.65 and the actual cash value amount was $4,324,948.83.

   12.        The insurance policy Defendant issued contains an appraisal

      clause. In relevant part, the policy’s appraisal clause provides:

      If we and you disagree on the value of the property or the amount of the loss, either may make
      written demand for an appraisal of the loss. In this event, each party will select a competent,
      disinterested, and impartial appraiser who has no direct or indirect financial interest in the claim.
      The two appraisers will select an umpire. If they cannot agree, either may request that selection of
      an umpire be made by a judge of a court having jurisdiction. The appraisers will state separately
      the value of each item of lost or damaged property as of the date of loss and amount of loss in
      accordance with the Valuation provisions of the applicable Coverage Form or, if not stated, the



T2544858.DOCX;1                                    3
      "actual cash value" and "replacement cost". If they fail to agree, they will submit their differences
      to the umpire. A decision agreed to by any two will be binding.

   13.        To resolve the disagreement on the amount of the loss, Plaintiff

      demanded appraisal under the insurance contract.                                       To date,

      Defendant has failed to identify its appraiser or participate in the

      appraisal process.

   14.        Relating to the appraisal, Plaintiff seeks a declaration requiring

      Defendant to name its appraiser and participate in the appraisal

      process.

   15.        As Defendant has failed to name its appraiser and participate in

      the appraisal process despite the clear contractual requirement, an

      actual, justiciable and present controversy exists between the parties.

WHEREAS, Plaintiff respectfully requests entry of a declaratory judgment

requiring Defendant to enter the appraisal process and appoint an appraiser.

  COUNT 2—CLAIM FOR DECLARATORY JUDGMENT ( DEFENDANT
  HAS WAIVED ITS RIGHT TO AN EXAMINATION UNDER OATH OR,
   ALTERNATIVELY, MUST COMPLETE THE EXAMINATION UNDER
       OATH WITHIN 14 DAYS AFTER ENTRY OF JUDGMENT)

   16.        Plaintiff reincorporates paragraphs 1-6 as if fully set forth

      herein.

   17.        In exchange for premium dollars, Defendant issued Plaintiff a

      policy of insurance for Plaintiff’s property located at 615-637 N HWY


T2544858.DOCX;1                                    4
      231 Panama City, Florida 32405. Policy, Exhibit A. The coverage

      period for the policy commenced on September 19, 2018 and ended

      on September 19, 2019. Plaintiff paid all premiums on the insurance

      policy.

   18.       During the policy period, on or about October 10, 2018,

      Hurricane Michael damaged the Plaintiff’s insured property. The loss

      was covered under the policy. Plaintiff timely reported the loss.

   19.       Defendant retained an adjusting firm, JS Held, to inspect the

      loss. Based on the JS Held estimates, Defendant issued payments to

      the Plaintiff in the total amount of $1,903,144.07.        Accordingly,

      Defendant provided coverage for the loss.

   20.       Nonetheless, Defendant requested an examination under oath of

      Plaintiff and certain documents from Plaintiff.

   21.       The parties initially coordinated the examination under oath to

      take place on November 21, 2019 in Tallahassee. The examination

      under oath was rescheduled to provide additional time to supply

      Defendant with requested documents.

   22.       On or about January 27, 2020, Plaintiff provided additional

      documents in response to Defendant’s request.          These included

      invoices and payments for actual work performed at the insured


T2544858.DOCX;1                        5
      location. Plaintiff, through its counsel’s office, informed Defendant that

      it would wait for potential dates for a rescheduled examination under

      oath. That same day, counsel for Plaintiff again followed up and asked

      Defendant to provide dates for a rescheduled examination under oath.

   23.       In response, Defendant on January 27, 2020 acknowledged

      through counsel that it received the additional documentation, would

      download and review the documents and that the carrier would review

      the requested documents.         After reviewing the documents and

      determining whether any other information was still needed, Defendant

      indicated that it would reach out regarding the rescheduling of the

      examination under oath.

   24.       On February 5, 2020, counsel for Zurich asked whether the

      Plaintiff was gathering additional invoices or documents that Defendant

      did not have.

   25.       On or about February 6, 2020, Plaintiff through counsel sent

      correspondence informing Defendant that the requested documents

      were not in the possession of Plaintiff. Plaintiff’s correspondence also

      indicated that if the carrier had questions about these documents, the

      subcontractor and/or the public adjuster would have no problem




T2544858.DOCX;1                        6
      appearing at the examination under oath to resolve any questions by

      the carrier.

   26.       On February 17, 2020, Defendant proposed to hold the

      examination under oath of the Plaintiff on either April 21, 2020; April

      28, 2020; or April 29, 2020.

   27.       On February 24, 2020, Plaintiff through counsel again informed

      Defendant that it had produced all responsive documents in the

      Plaintiff’s care, custody and control.

   28.       On March 4, 2020, Plaintiff through counsel again informed

      Defendant that it had produced all documents in its possession, and

      informed Defendant that the Defendant’s requested documents were

      not in the possession of the Plaintiff. Plaintiff again offered to have one

      of the subcontractors or the public adjuster to appear at any future

      examination under oath to answer questions from the carrier.

   29.       On April 14, 2020, Plaintiff sent correspondence to the carrier.

      The correspondence again reiterated that the requested documents

      were not in the possession or control of the plaintiff, and that all

      documents in the Plaintiffs possession were provided to the carrier.

      The letter indicated that should Defendant not respond to coordinate

      the examination under oath of the client, the subcontractor and/or the


T2544858.DOCX;1                        7
      public adjuster, Plaintiff would presume Defendant would not longer

      wish to proceed with the examination under oath.

   30.          Plaintiff has tried several times to coordinate the examination

      under oath to occur.        Plaintiff has additionally offered to provide

      testimony from the public adjuster and a subcontractor, but Defendant

      has failed to coordinate the examination under oath.

WHEREFORE, Plaintiff asks the Court for declaratory judgment that

Defendant has waived its right to an examination under oath or, alternatively,

require Defendant to take the examination under oath of the Plaintiff within

14 days.

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of June, 2020, the foregoing

document was served via email on all counsel of record identified on the attached

Service List.


                                      /s/ Kelly L. Kubiak
                                      KELLY L. KUBIAK, ESQUIRE
                                      Florida Bar No. 108952
                                      MERLIN LAW GROUP
                                      777 S. Harbour Island Boulevard, Suite 950
                                      Tampa, Florida 33602
                                      TEL: (813) 229-1000
                                      FAX: (813) 229-3692
                                      Attorney for Plaintiff
                                      kubiakpleadings@merlinlawgroup.com
                                      kkubiak@merlinlawgroup.com


                                   SERVICE LIST

T2544858.DOCX;1                          8
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION
                       Case No.: 5:20-cv-00143-TKW-MJF



Douglas M. McIntosh, Esq.
Dale S. Dobuler, Esq.
Segal McCambridge Singer & Mahoney.
1776 East Sunrise Blvd.
Ft. Lauderdale, FL 33304
ddobuler@mscesq.com
dmcintosh@mscesq.com
Counsel for Defendant




T2544858.DOCX;1                       9
